Citation Nr: 0832448	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  92-22 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for residuals of a 
gastrointestinal disorder. 

2.	Entitlement to service connection for hearing loss. 

3.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1975, as well as some additional periods of reserve 
service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1992 RO decision denying service 
connection for an intestinal condition issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California and a June 2003 rating decision issued 
by the VA RO in Anchorage, Alaska denying service connection 
for hearing loss and tinnitus.  

This appeal was remanded by the Board in February 2005 and 
July 2006 for additional development.  

In May 2004, the veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Additional evidence was submitted by the veteran in August 
2008, following certification of the appeal to the Board.  
The veteran did not provide a waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2007).  The 
additional evidence, which consists of a letter written by 
the veteran and service medical records, is duplicative of 
the evidence in the claims file.  These assertions and 
documents were previously considered by the RO.  The Board 
finds that referral to the RO for review of this evidence is 
not required.  Id.




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the veteran had 
a gastrointestinal disorder prior to service and any increase 
in the veteran's gastrointestinal disability was due to the 
natural progression of the disease.  

3.	The competent medical evidence of record shows that 
bilateral hearing loss was not incurred in service.

4.	The competent medical evidence of record shows that 
tinnitus was not incurred in service.


CONCLUSIONS OF LAW

1.	Residuals of a gastrointestinal disability were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306 (2007).

2.	Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Regarding service connection for a gastrointestinal 
disability, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Regarding all the issues, the VCAA duty to notify was 
satisfied by way of a letter sent to the appellant in January 
2002 that fully addressed all notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

Although the notice letter was not sent before the initial 
AOJ decision regarding the gastrointestinal claim, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  This appeal was remanded by 
the Board in February 2005 for additional development and the 
appellant was afforded VA medical examinations in September 
and October 2005.  The Board also remanded this matter in 
July 2006 for compliance with the February 2005 Remand 
instructions because the 2005 VA examinations were not 
associated with the claims file.  Therefore, the appellant 
was also afforded a VA medical examination in May 2007.  Both 
remand instructions requested VA examinations and the Board 
finds that the RO complied with the remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Additionally, the RO attempted numerous times to obtain 
records from the Social Security Administration, however, the 
file could not be located and no records were obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as an organic disease of the nervous 
system, including sensorineural hearing loss, manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Gastrointestinal Disability

The veteran asserts, and the medical evidence of record 
supports, that the veteran had gastrointestinal problems 
prior to service.  The medical evidence of record shows that 
the veteran had congenital intestinal malrotation prior to 
service.  The medical records show that the veteran also had 
various surgeries for intestinal obstruction and related 
problems prior to service.  The intestinal surgeries were 
noted on the entrance examination as well as the abdominal 
scars.  See 38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.304(b).  
The veteran does not contend that his disability was caused 
by service, however, he asserts that his gastrointestinal 
problems were aggravated in service.  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown,  4 Vet. App. 304, 306-307 (1993).  A 
"lasting worsening of the condition" or a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

The Board has reviewed all the medical evidence of record.  
The Board acknowledges extensive treatment for 
gastrointestinal problems prior, during and after service.  
However, the medical evidence of record shows that any 
increase in the disability during active service was due to 
the natural progression of the disease.  

In October 2005, the veteran was afforded a Compensation and 
Pension Examination.  An Addendum dated in August 2006, is 
also of record.  In these examinations, the veteran stated 
that his gastrointestinal problems began shortly after birth.  
The examiner noted that the veteran's abdominal problems in 
service appeared to be totally connected to his pre-military 
service conditions.  

The veteran was afforded a VA Compensation and Pension 
Examination in May 2007.  The examiner reviewed the claims 
file, including private medical records, VA medical records 
and service medical records.  The examiner also noted the 
veteran's history.  The examiner examined the veteran and 
current medical literature.  The VA examiner concluded that 
it was less likely as not that the veteran's preexisting 
gastrointestinal condition was aggravated by military 
service.  The examiner reasoned that the veteran had 
extensive and multiple surgeries prior to service resulting 
in clustering of his small intestine in the upper quadrant 
with the resultant of high risk of developing intestinal 
pseudo obstruction as well as chronic abdominal pain.  The 
examiner noted that the veteran developed several episodes of 
pseudo obstruction during service that was managed 
conservatively even after a failed exploratory laparotomy in 
1979 and there was no evidence of adhesions requiring 
multiple surgeries.  The examiner concluded that there was no 
evidence that the veteran's abdominal condition was 
aggravated beyond the natural progression during service.  

Based on the foregoing, the Board finds that service 
connection for residual of gastrointestinal problems is not 
warranted.  The medical evidence shows that any increase in 
disability in service or after service was due to the natural 
progression of the disease, and not to aggravation in 
service.  The veteran has not submitted any medical evidence 
that shows that his condition was aggravated in service 
beyond the natural progression of the disease.  

The Board has considered the veteran's contention that his 
gastrointestinal problems were aggravated in service, 
however, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as aggravation.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion regarding aggravation of his 
disease.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, The Board finds that the veteran is not 
entitled to service connection for residuals of a 
gastrointestinal disorder.  

Hearing Loss and Tinnitus

The veteran asserts that he was exposed to hazardous noise 
levels in service including jet engine noise.  

The Board notes that the medical evidence of record does not 
show that the veteran had sensorineural hearing loss within 
one year from the date of termination of service, as such, 
service connection cannot be presumed.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

After service, the veteran was diagnosed with bilateral 
hearing loss.  In a September 2005 VA audio examination, the 
audiologist reviewed the service medical records and noted 
the audiograms in January 1974, October 1974, August 1974, 
February 1975 and August 1979 were normal.  An examination in 
February 1976 showed thresholds within normal limits except 
for a 30 dB threshold at 500 Hz.  The examiner conducted 
audiological testing on the veteran.  The examiner concluded 
that the veteran has mild sensorineural hearing loss in both 
ears with a decrease to moderate level at 6-8 KHz and at 3 
KHz in the left ear.  The examiner found that the results 
were consistent with a cochlear site of lesion and an ear, 
nose and throat evaluation was not indicated.  

The examiner, however, did not find that the hearing loss was 
related to noise exposure in service.  The examiner concluded 
that the configuration of the hearing loss was not consistent 
with noise exposure nor was hearing loss recorded in service.  
The examiner explained the hearing loss in the in-service 
examination was most likely related to noise in the test area 
or conductive pathology which later resolved.  The examiner 
noted medical literature that concluded that hearing loss due 
to noise does not progress once the exposure is discontinued.  

Additionally, the examiner found that the veteran's report of 
tinnitus was vague but more likely than not with onset 
following separation from service.  The examiner noted a head 
injury the veteran had in May 1982.  The examiner found that 
it was unlikely that persistent tinnitus attributable to 
noise would be reported in the absence of noise induced 
hearing loss.  Tinnitus was likely, however, with head injury 
which occurred, in this case, after separation from service.  

The examiner concluded that the mild/moderate flat configured 
hearing loss was more likely to be related to the head injury 
after service, than to noise exposure.  The examiner noted, 
however, that etiology cannot be established with certainty.  
The examiner opined that the veteran's hearing loss and 
tinnitus were not related to the veteran's active service or 
noise exposure in service.  

Although the veteran has current diagnoses of hearing loss 
and tinnitus, the medical evidence does not show that they 
are related to service, including noise exposure in service.  
The examiner noted that the etiologies cannot be established 
with certainty, however, service connection may not be based 
on speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, the examiner 
concluded that the hearing loss and tinnitus were more likely 
related to a head injury that occurred after service.  As the 
medical evidence does not show that hearing loss or tinnitus 
is related to an incident or disease in service, or to noise 
exposure in service, service connection is not warranted.  

The Board has considered the veteran's contention that his 
hearing loss and tinnitus was caused by noise exposure in 
service, however, he is not competent to provide a probative 
opinion on a medical matter such as etiology.  While the 
veteran can attest to his noise exposure in service and 
current symptoms, he is not competent to provide an opinion 
linking a disability to service.  See Espiritu, supra.  
Additionally, the medical evidence of record does not support 
the veteran's contentions.  

In sum, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.  Therefore, 
The Board finds that the veteran is not entitled to service 
connection for hearing loss or tinnitus.  
	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a gastrointestinal 
disorder is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


